Electronically Filed
                                                       Supreme Court
                                                       SCAD-10-0000039
                                                       24-NOV-2010
                                                       01:54 PM



                          SCAD-10-0000039

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                   RONALD D.S. LAU, Respondent.


                         (ODC 08-075-8718)

                        ORDER OF SUSPENSION
  (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
     Circuit Judge Castagnetti, assigned by reason of vacancy)

           Upon consideration of the Office of Disciplinary

Counsel’s petition for the immediate suspension of Respondent

Ronald D.S. Lau from the practice of law for failure to cooperate

with a disciplinary investigation, the memorandum and exhibits in

support thereof, the record, and Respondent Lau’s response to our

October 21, 2010, order to appear and show cause, it appears that

Respondent Lau is the subject of a disciplinary investigation and

has failed to cooperate with the investigation.     Respondent Lau

appears to assert that he is now willing     to cooperate, but

requests diversion to the Attorneys’ and Judges’ Assistance

Program.   Respondent Lau does not need a court order to seek the
services of the Attorneys’ and Judges’ Assistance Program, and

the Attorneys’ and Judges’ Assistance Program is not a substitute

for cooperating with a disciplinary investigation.      Therefore,

          IT IS HEREBY ORDERED, pursuant to Rule 2.12A of the

Rules of the Supreme Court of the State of Hawai#i, that

Respondent Lau is suspended from the practice of law.      This order

is effective immediately and until further order of this court.

          IT IS FURTHER ORDERED that Respondent Lau’s request for

diversion to the Attorneys’ and Judges’ Assistance Program is

denied, without prejudice to Respondent Lau’s voluntary

participation in the program.    See Rule 16.4 of the Rules of the

Supreme Court of the State of Hawai#i.

          IT IS FINALLY ORDERED that the Office of Disciplinary

Counsel shall report to this court within 30 days after entry of

this order whether Respondent Lau has cooperated with the

investigation and shall recommend whether this suspension order

should be vacated.

          DATED: Honolulu, Hawai#i, November 24, 2010.

                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ James E. Duffy, Jr.
                                /s/ Jeannette H. Castagnetti




                                  2